—Appeal by the defendant from two judgments of the County Court, Orange County (Rosenwasser, J.), both rendered May 29, 2001, convicting him of burglary in the first degree under Indictment No. 00-00156, and burglary in the first degree under Indictment No. 00-00567, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
A review of the record of the plea proceeding “reflects a knowing, intelligent and voluntary choice” of the defendant to waive his right to appeal (People v Hidalgo, 91 NY2d 733, 736). This waiver encompassed the right to appeal his sentence as excessive (see People v Seaberg, 74 NY2d 1, 9).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.